DETAILED ACTION
	1.	This action is in response to the RCE filed on 11/03/22

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
3.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/03/22 has been entered.

Response to Arguments
4.	Applicant’s arguments with respect to claim(s) 1 and 15 have been considered but are moot because the new ground of rejection.

Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

 	6.	Claim 1-4, 6-13, and 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 10429867) in views of Tang et al. (US 20060197513).
 Regarding claim 1: Kim discloses a regulator (i.e. figure 3) comprising: 
an input circuit (i.e. circuit of 301) connected between a first node (i.e. node for VDD) supplied with a power voltage (i.e. VDD) and a second node (i.e. node for Vss) supplied with a ground voltage (i.e. Vss), and configured to receive a reference voltage (i.e. Vref) and a first feedback voltage (i.e. voltage feedback from R1, R2) and output a first divided voltage (i.e. voltage to P4),
wherein the input circuit (i.e. circuit of 301) includes a first input group (i.e. N2U, N2D) and a second input group (i.e. N1U, N1D), the first input group (i.e. N2U, N2D) operates according to the first feedback voltage (i.e. voltage feedback from R1, R2), the second input group (i.e. N1U, N1D) operates according to the reference voltage (i.e. Vref);
first (i.e. circuits of P3, N3, N5) and second (i.e. circuit P4, N4, N6) sub circuits connected to the input circuit (i.e. circuit of 301) in parallel between the first and second nodes (i.e. node for VDD) (i.e. node for Vss) to mirror a current (i.e. mirror of N3, N4, N5, N6), and the second sub circuit (i.e. circuit P4, N4, N6) configured to output a sub voltage (i.e. voltage to 130) in response to the first divided voltage (i.e. voltage to P4); 
an output circuit (i.e. 130) configured to output an output voltage (i.e. Vout) in response to the sub voltage (i.e. voltage to 130); 
a charging circuit (i.e. 141) configured to charge the output voltage (i.e. Vout) and transmit a second feedback voltage (i.e. voltage from 141 to node between N1u and N1d) to the input circuit; 
a first feedback path (i.e. feedback path provide voltage from R1, R2 to N2d) between the output circuit (i.e. 130) and the first input group (i.e. N2U, N2D), and configured to feed back the output voltage (i.e. Vout) as the first feedback voltage (i.e. voltage feedback from R1, R2) and output the sub voltage (i.e. voltage to P4) in response to the first feedback voltage (i.e. voltage feedback from R1, R2); and 
a second feedback path (i.e. feedback path provides through 114 from Vout to N2U, N2D and N1U, N1D) between the output circuit (i.e. 130) and the second input group (i.e. N1U, N1D), and configured to feed back the output voltage (i.e. Vout) as the second feedback voltage (i.e. voltage from 141 to node between N1u and N1d) and output the first divided voltage (i.e. voltage to P4) in response to the second feedback voltage (i.e. voltage from 141 to node between N1u and N1d),
 but does not specifically disclose wherein the first feedback path and the second feedback path are not overlapped between the first input group and the second input group.
Tang et al. disclose voltage regulator comprising (i.e. figure 2) wherein the first feedback path (i.e. feedback path provides VFB from RF1 and RF2 to transistor 22) and the second feedback path (i.e. feedback path provides via capacitor 52 to node A) are not overlapped between the first input circuit (i.e. circuit includes group of 22, 30) and the second input circuit (i.e. circuit includes group of 21, 29).
Therefore, it would have been obvious to one with ordinary skill in the art at the time the invention was made to modify the circuit of Kim’s invention with the regulator as disclose by Tang et al. to have wherein the first feedback path and the second feedback path are not overlapped between the first input group and the second input group, because it provides a stable voltage within a transient time. 
Regarding claim 2: Kim discloses (i.e. figure 3) the input circuit comprises: first, second, and third switches (i.e. P1, N1U, N1D) sequentially connected in series between the first node and a third node; fourth, fifth, and sixth switches (i.e. P2, N2U, N2D) sequentially connected in series between the first node and the third node; and first and second resistors (i.e. resistors Rcmfb) sequentially connected in series, 
 	but does not specifically disclose first and second resistors sequentially connected in series between a node between the first and second switches and a node between the fourth and fifth switches.
 	Tang et al. disclose voltage regulator comprising (i.e. figure 2) first and second resistors (i.e. RCP, RCN) sequentially connected in series between a node (i.e. A) between the first and second switches (i.e. 21, 29) and a node (i.e. B) between the fourth and fifth switches (i.e. 22, 30).
Therefore, it would have been obvious to one with ordinary skill in the art at the time the invention was made to modify the circuit of Kim’s invention with the regulator as disclose by Tang et al. to provide a stable voltage within a transient time.
 	Regarding claim 3: Kim discloses (i.e. figure 3) wherein gates of the first and fourth switches (i.e. P1, P2) are commonly connected to a node between the first and second resistors (i.e. resistors Rcmfb).
 	Regarding claim 4: (i.e. figure 3) wherein the second and third switches (i.e. N1U, N1D) are commonly turned on or turned off in response to the reference voltage, and the fifth and sixth switches (i.e. N2U, N2D) are commonly turned on or turned off in response to the first feedback voltage.
Regarding claim 6: (i.e. figure 3) the input circuit is connected between the first sub circuit and the second sub circuit, and the second sub circuit is connected between the input circuit and the output circuit.
 	Regarding claim 7:  (i.e. figure 3) wherein the first sub circuit includes an eighth switch, a third resistor, and ninth and tenth switches (i.e. P3, Rcas, N3, N5) sequentially connected in series between the first and second nodes, a gate of the eighth switch is connected to the first resistor (i.e. right Rcmfb), a gate of the ninth switch is connected to a node between the eighth switch and the third resistor, and a gate of the tenth switch is connected to a node between the third resistor and the ninth switch (i.e. see configuration of figure 3).
 	Regarding claim 8: (i.e. figure 3) wherein the second sub circuit includes eleventh, twelfth, and to thirteenth switches (i.e. P4, N4, N6) sequentially connected in series between the first and second nodes, a gate of the eleventh switch is connected to the second resistor (i.e. right Rcmfb), a gate of the twelfth switch is connected to the gate of the ninth switch, and a gate of the thirteenth switch is connected to the gate of the tenth switch (i.e. see configuration of figure 3).
 	Regarding claim 9: Kim discloses the limitation of the claim(s) as discussed above, but does not specifically disclose the sub voltage is output through a node between the eleventh and twelfth switches. 	
 	but does not specifically disclose first and second resistors sequentially connected in series between a node between the first and second switches and a node between the fourth and fifth switches.
 	Tang et al. disclose voltage regulator comprising (i.e. figure 2) the sub voltage (i.e. voltage from node B) is output through a node (i.e. Node B) between the eleventh and twelfth switches (i.e. 22, 30). 	
 	Therefore, it would have been obvious to one with ordinary skill in the art at the time the invention was made to modify the circuit of Kim’s invention with the regulator as disclose by Tang et al. to provide a stable voltage within a transient time.
Regarding claim 10: Kim discloses (i.e. figure 3: Cc2) further comprising: a first capacitor connected between a node between the twelfth and thirteenth switches and a node from which the output voltage is output.
Regarding claim 11: (i.e. figure 3: 141) wherein the charging circuit includes a second capacitor connected between a node from which the output voltage is output and a node between the second and third switches.
Regarding claim 12: (i.e. figure 3: 130, R1, R2) wherein the output circuit includes a fourteenth switch, and fourth and fifth resistors sequentially connected in series between the first and second nodes.
  	Regarding claim 13: (i.e. figure 3) wherein the fourteenth switch (i.e. 130) is configured to connect or disconnect the first node and the fourth resistor in response to the sub voltage (i.e. voltage to P4), and the first feedback voltage (i.e. voltage feedback from R1, R2) is output through a node between the fourth and fifth resistors (i.e. R1, R2).
	Regarding claim 15: Kim discloses a regulator (i.e. figure 3) comprising: 
 	a first input group (i.e. P1, P2, resistors Rcmfb) configured to output a divided voltage (i.e. voltage to P4) in response to a first feedback voltage (i.e. voltage feedback from R1, R2); 
 	a second input (i.e. N1U, N2U, N1D, N2D) group configured to adjust the divided voltage (i.e. voltage to P4) in response to a reference voltage (i.e. Vref) and a second feedback voltage (i.e. voltage feedback from R1, R2); 
 	a sub circuit (i.e. P4, N4, N6) configured to output a sub voltage (i.e. voltage to P4) in response to the divided voltage (i.e. voltage to P4); 
 	an output circuit (i.e. 130) configured to output an output voltage (i.e. Vout) through an output node in response to the sub voltage (i.e. voltage to 130); 
 	a first feedback path (i.e. feedback path provide voltage from R1, R2 to N2d) configured to feed back the output voltage (i.e. Vout) as the first feedback voltage (i.e. voltage feedback from R1, R2) and offset a fluctuation amount (i.e. the fluctuation amount is provided to the feedback for control the desired output voltage) of the output voltage (i.e. Vout); and 
 	a second feedback path (i.e. feedback path provides through 114 from Vout to N2U, N2D and N1U, N1D) coupled (i.e. electrically coupled) to the second input group (i.e. N1U, N1D) among the first and second input groups (i.e. N2U, N2D) (i.e. N1U, N1D) and configured to feed back the output voltage (i.e. Vout) as the second feedback voltage (i.e. voltage from 141 to node between N1u and N1d) and maintain the fluctuation amount (i.e. the fluctuation amount is provided to the feedback for control the desired output voltage) of the output voltage (i.e. Vout).
but does not specifically disclose wherein the first feedback path and the second feedback path are not overlapped between the first input group and the second input group.
Tang et al. disclose voltage regulator comprising (i.e. figure 2) wherein the first feedback path (i.e. feedback path provides VFB from RF1 and RF2 to transistor 22) and the second feedback path (i.e. feedback path provides via capacitor 52 to node A) are not overlapped between the first input circuit (i.e. circuit includes group of 22, 30) and the second input circuit (i.e. circuit includes group of 21, 29).
Therefore, it would have been obvious to one with ordinary skill in the art at the time the invention was made to modify the circuit of Kim’s invention with the regulator as disclose by Tang et al. to have wherein the first feedback path and the second feedback path are not overlapped between the first input group and the second input group, because it provides a stable voltage within a transient time. 
Regarding claim 16: (i.e. figure 3) wherein the first input group and the second input group are configured to output the divided voltage (i.e. voltage to P4) in response to the reference voltage (i.e. Vref), the first feedback voltage (i.e. voltage feedback from R1, R2), and the second feedback voltage (i.e. voltage from 141 to node between N1u and N1d).
 	Regarding claim 17: (i.e. figure 3) wherein the first input group is configured to adjust the divided voltage (i.e. voltage to P4) in response to the first feedback voltage (i.e. voltage feedback from R1, R2) output from the first feedback path (i.e. feedback path provide voltage from R1, R2 to N2d), and the second input group is configured to adjust the divided voltage (i.e. voltage to P4) in response to the second feedback voltage (i.e. voltage from 141 to node between N1u and N1d) output from the second feedback path (i.e. feedback path provides through 114 from Vout to N2U, N2D and N1U, N1D).
Regarding claim 18: Kim discloses (i.e. figure 3) a first switch (i.e. P1) connected between a first node to which a power voltage (i.e. VDD) is applied and a first output node (i.e. node to gate P3) of the first input group; 
 	a second switch (i.e. P2) connected to the first node and a second output node of the second input group; and first and second resistors (i.e. resistors Rcmfb) connected to the first output node, 
 	but does not specifically disclose a second switch connected between the first node and a second output node of the second input group; and first and second resistors connected between the first and second output nodes.
 	Tang et al. disclose voltage regulator comprising (i.e. figure 2) a second output node (i.e. B) of the second input group; and first and second resistors (i.e. RCP, RCN) connected between the first and second output nodes (i.e. nodes A and B).
 	Therefore, it would have been obvious to one with ordinary skill in the art at the time the invention was made to modify the circuit of Kim’s invention with the regulator as disclose by Tang et al. to have a second switch connected between the first node and a second output node of the second input group; and first and second resistors connected between the first and second output nodes, because it provides a stable voltage within a transient time.
 	Regarding claim 19: (i.e. figure 3) a turn-on level of the first and second switches (i.e. P1, P2) are adjusted according to a voltage divided by the first and second resistors (i.e. resistors Rcmfb).

7.	Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 10429867) in views of Tang et al. (US 20060197513) and further in views of Wan et al. (US 20130169251).
 	Regarding claim 5: Kim discloses the limitation of the claim(s) as discussed above, but does not specifically disclose a seventh switch connected between the input circuit and the second node, and configured to connect or disconnect the input circuit and the second node in response to an enable signal.
 	Wan et al. discloses a regulator comprising (i.e. figure 1: En switch) a seventh switch connected between the input circuit and the second node, and configured to connect or disconnect the input circuit and the second node in response to an enable signal.
Therefore, it would have been obvious to one with ordinary skill in the art at the time the invention was made to modify the circuit of Kim’s invention with the regulator as disclose by Wan et al. to improve voltage regulator response and reduced voltage drop.

8.	Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 10429867) in views of Tang et al. (US 20060197513)  and further in views of Saito et al. (US 8981747).
 	Regarding claim 14: Kim discloses the limitation of the claim(s) as discussed above, but does not specifically disclose a third capacitor connected between the node between the fourth and fifth resistors and a node from which the output voltage is output.
 	Saito et al. disclose a voltage regulator comprising (i.e. figure 2: Cs) a third capacitor connected between the node between the fourth and fifth resistors and a node from which the output voltage is output.
Therefore, it would have been obvious to one with ordinary skill in the art at the time the invention was made to modify the circuit of Kim’s invention with the regulator as disclose by Saito to provide a regulator that can realize a broader band without an increase in power consumption is provided.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGUYEN TRAN whose telephone number is (571)270-1269. The examiner can normally be reached Flex: M-F 8-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on 571-272-1838. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Nguyen Tran/Primary Examiner, Art Unit 2838